coun nent entities division department of the treasury internal_revenue_service washington d c uniform issue list jun t ep ral uk legend banka companyb date e date f ira y ira x date g account z amount h this is in response to your request dated date submitted by your authorized representative for a ruling to waive the 60-day rollover requirement contained in section dear page d of the internal_revenue_code the code correspondence dated december and date supplemented the request you represent that you received a distribution of amount h from ira x you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error on your part in transferring the distribution under penalty of perjury your authorized representative has submitted the following facts and representations youare years old and maintained ira x with bank a and ira y with company b on date e you requested and received a distribution of amount h from ira x on date f you wrote a check to company b and requested that the money be deposited in account z anon-ira account your representative has stated that you did not have anyone review the transaction and that you entered the wrong account number by mistake when you remitted the check to company b on or about date g you noticed that amount h was not in ira y based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount h from ira x because the failure to waive such requirement would be against equity or good conscience sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if amount described in sec_408 received by an individual from an ira if at any the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any page time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 d of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred it is represented that you did not have anyone review the deposit form you have not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected your ability to timely roll over amount h or any portion thereof to ira y before you sent it to company b and that you did not notice that the money was marked to_ go into anon-ira account however no documentation was submitted on your behalf which would demonstrate that you were incapable of handling your financial affairs in an appropriate manner during the relevant time period or that the failure to deposit amount h into an ira within the 60-day rollover period was beyond your control therefore pursuant to sec_408 d of the code the service declines to waive the day rollover requirement with respect to the distribution of amount h thus your contributing amount h or any portion thereof into an ira will not be considered a valid rollover because the 60-day requirement under sec_408 of the code with respect to such distribution contribution will not be satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative page if you wish to inquire about this ruling please contact id please address all correspondence to se t ep ra t yat sincerely yours lf ances v sloan manager employee_plans technical group enclosures - deleted copy of ruling letter notice of intention to disclose cc
